Case: 20-1543     Document: 68           Page: 1       Filed: 08/12/2021




   United States Court of Appeals
       for the Federal Circuit
                   ______________________

       PERSONALWEB TECHNOLOGIES LLC,
               Plaintiff-Appellant

                                   v.

            GOOGLE LLC, YOUTUBE, LLC,
                Defendants-Appellees
               ______________________

                         2020-1543
                   ______________________

    Appeal from the United States District Court for the
 Northern District of California in No. 5:13-cv-01317-EJD,
 Judge Edward J. Davila.

            -------------------------------------------------

       PERSONALWEB TECHNOLOGIES LLC,
               Plaintiff-Appellant

                                   v.

                     FACEBOOK, INC.,
                     Defendant-Appellee
                   ______________________

                         2020-1553
                   ______________________
Case: 20-1543     Document: 68           Page: 2       Filed: 08/12/2021




 2              PERSONALWEB TECHNOLOGIES LLC              v. GOOGLE LLC



    Appeal from the United States District Court for the
 Northern District of California in No. 5:13-cv-01356-EJD,
 Judge Edward J. Davila.

            -------------------------------------------------

       PERSONALWEB TECHNOLOGIES LLC,
               Plaintiff-Appellant

          LEVEL 3 COMMUNICATIONS LLC,
                     Plaintiff

                                   v.

        EMC CORPORATION, VMWARE, INC.,
               Defendants-Appellees
              ______________________

                         2020-1554
                   ______________________

    Appeal from the United States District Court for the
 Northern District of California in No. 5:13-cv-01358-EJD,
 Judge Edward J. Davila.
                 ______________________

                  Decided: August 12, 2021
                   ______________________

      LAWRENCE MILTON HADLEY, Glaser Weil Fink Howard
 Avchen & Shapiro LLP, Los Angeles, CA, argued for plain-
 tiff-appellant.  Also represented by JOEL LANCE
 THOLLANDER, McKool Smith, PC, Austin, TX.

     CYNTHIA D. VREELAND, Wilmer Cutler Pickering Hale
 and Dorr LLP, Boston, MA, argued for all defendants-ap-
 pellees. Defendants-appellees EMC Corporation, VMware,
 Inc. also represented by JONATHAN COX, PETER M.
Case: 20-1543    Document: 68      Page: 3    Filed: 08/12/2021




 PERSONALWEB TECHNOLOGIES LLC     v. GOOGLE LLC             3



 DICHIARA, MARK CHRISTOPHER           FLEMING;    ELIZABETH
 BEWLEY, Washington, DC.

     MATTHIAS A. KAMBER, Keker, Van Nest & Peters LLP,
 San Francisco, CA, for defendants-appellees Google LLC,
 YouTube, LLC. Also represented by DAN L. BAGATELL, Per-
 kins Coie LLP, Hanover, NH.

     HEIDI LYN KEEFE, Cooley LLP, Palo Alto, CA, for de-
 fendant-appellee Facebook, Inc. Also represented by
 REUBEN HO-YEN CHEN, LAM K. NGUYEN, MARK R.
 WEINSTEIN.
                 ______________________

    Before LOURIE, PROST *, and REYNA, Circuit Judges.
 PROST, Circuit Judge.
     PersonalWeb Technologies appeals a decision by the
 United States District Court for the Northern District of
 California granting judgment on the pleadings for appel-
 lees Google LLC, YouTube, LLC, Facebook Inc., EMC Cor-
 poration, and VMware, Inc. That decision held various
 claims of U.S. Patent Nos. 7,802,310 (“the ’310 patent”),
 6,415,280 (“the ’280 patent”), and 7,949,662 (“the ’662 pa-
 tent”) ineligible for patenting, and therefore invalid, under
 35 U.S.C. § 101. 1 PersonalWeb Techs. LLC v. Google LLC,
 No. 5:13-CV-01317, 2020 WL 520618, at *14 (N.D. Cal.
 Jan. 31, 2020). We affirm.




     * Circuit Judge Sharon Prost vacated the position of
 Chief Judge on May 21, 2021.
     1   The claims are: ’310 patent claims 24, 32, 81, 82,
 and 86; ’280 patent claims 15, 16, 31, and 32; and ’662 pa-
 tent claim 33.
Case: 20-1543      Document: 68       Page: 4     Filed: 08/12/2021




 4              PERSONALWEB TECHNOLOGIES LLC        v. GOOGLE LLC



                          BACKGROUND
                                 I
      PersonalWeb’s asserted patents, which share a specifi-
 cation and drawings, claim priority from an application
 filed in 1995. We assume general familiarity with the pa-
 tented subject matter, as we have discussed the ’310 patent
 in prior opinions. 2 See Pers. Web Techs., LLC v. Apple, Inc.,
 848 F.3d 987 (Fed. Cir. 2017); PersonalWeb Techs., LLC v.
 Apple, Inc., 917 F.3d 1376 (Fed. Cir. 2019). In brief, the
 patents relate to data-processing systems that assign each
 data item a substantially unique name that depends on the
 item’s content—a content-based identifier. ’310 patent
 col. 1 l. 44–col. 2 l. 5, col. 3 ll. 50–58, col. 6 ll. 20–24. These
 identifiers are generated by a mathematical algorithm,
 such as a cryptographic hash or “message digest” function.
 Id. at col. 12 l. 21–col. 13 l. 9. The identifier changes when
 the data item’s content changes. Id. at col. 35 ll. 55–63.
 The patents claim using such identifiers to perform various
 data-management functions. Claim 24 of the ’310 patent,
 for example, sets forth a method for using content-based
 identifiers to control access to data. The method generally
 proceeds in three steps: (1) receiving a request containing
 a content-based identifier for a data item, (2) comparing
 the content-based identifier to a plurality of values, and
 (3) granting or disallowing access to the data item based on
 the comparison:
     24. A computer-implemented method implemented
     at least in part by hardware comprising one or
     more processors, the method comprising:
     (a) using a processor, receiving at a first computer
     from a second computer, a request regarding a par-
     ticular data item, said request including at least a


     2   For simplicity, all citations to the shared specifica-
 tion are to the ’310 patent.
Case: 20-1543    Document: 68     Page: 5    Filed: 08/12/2021




 PERSONALWEB TECHNOLOGIES LLC    v. GOOGLE LLC             5



    content-dependent name for the particular data
    item, the content-dependent name being based, at
    least in part, on at least a function of the data in
    the particular data item, wherein the data used by
    the function to determine the content-dependent
    name comprises at least some of the contents of the
    particular data item, wherein the function that was
    used comprises a message digest function or a hash
    function, and wherein two identical data items will
    have the same content-dependent name; and
    (b) in response to said request:
        (i) causing the content-dependent name of
        the particular data item to be compared to
        a plurality of values;
        (ii) hardware in combination with software
        determining whether or not access to the
        particular data item is unauthorized based
        on whether the content-dependent name of
        the particular data item corresponds to at
        least one of said plurality of values, and
        (iii) based on said determining in step (ii),
        not allowing the particular data item to be
        provided to or accessed by the second com-
        puter if it is determined that access to the
        particular data item is not authorized.
 ’310 patent claim 24.
      The relevant ’280 and ’662 patent claims reflect a sim-
 ilar pattern but are geared toward different data-manage-
 ment functions. Specifically, the ’280 patent claims use
 content-based identifiers to retrieve data items, and the
 ’662 patent claims use content-based identifiers to mark
 duplicate data items for deletion. E.g., ’280 patent
 claim 31; ’662 patent claim 33. The disclosed systems are
 “intended to work with an existing operating system.”
 ’310 patent col. 6 ll. 25–32.
Case: 20-1543     Document: 68     Page: 6    Filed: 08/12/2021




 6              PERSONALWEB TECHNOLOGIES LLC    v. GOOGLE LLC



                              II
      PersonalWeb sued the appellees for patent infringe-
 ment in the Eastern District of Texas. After claim con-
 struction, the cases were transferred to the Northern
 District of California. That court stayed the cases pending
 resolution of several inter partes reviews (“IPRs”) at the
 Patent Trial and Appeal Board (“Board”), which challenged
 various claims. In six IPRs filed by EMC and VMware, the
 Board held all challenged claims unpatentable (including
 ’280 patent claims 26 and 38, as well as ’662 patent
 claim 30). In doing so, the Board found that using hash-
 based identifiers for data management was disclosed in the
 prior art. J.A. 3426 (addressing ’280 patent); J.A. 3462–63
 (addressing ’662 patent). We affirmed all six Board deci-
 sions. Pers. Web Techs., LLC v. EMC Corp., 612 F. App’x
 611 (Fed. Cir. 2015). The Board also held various ’310 pa-
 tent claims unpatentable in a separate IPR filed by Apple
 Inc. On appeal, we affirmed the Board’s claim construction
 but remanded for it to reassess obviousness under proper
 procedural constraints. PersonalWeb Techs., 848 F.3d
 at 994. Along the way, we noted that a prior-art reference
 “discloses a system for using content-based identifiers in
 performing file-management functions, such as backing up
 files.” Id. at 989. On review of the Board’s remand deci-
 sion, we reversed the Board’s finding that a particular lim-
 itation was inherently disclosed in the prior art, but we did
 not disturb our earlier observation that content-based
 identifiers were known. PersonalWeb, 917 F.3d at 1380–83
 (reiterating that “none of the parties disagreed” that the
 prior-art identifier “corresponded to the claimed content-
 based identifier”).
    After the stay was lifted, the appellees moved for judg-
 ment on the pleadings that the remaining asserted claims
 were ineligible under 35 U.S.C. § 101. The district court
 granted the motion. PersonalWeb, 2020 WL 520618,
Case: 20-1543    Document: 68      Page: 7    Filed: 08/12/2021




 PERSONALWEB TECHNOLOGIES LLC     v. GOOGLE LLC             7



 at *14. 3 PersonalWeb appealed. We have jurisdiction un-
 der 28 U.S.C. § 1295(a)(1).
                         DISCUSSION
     The Patent Act defines patent-eligible subject matter
 as “any new and useful process, machine, manufacture, or
 composition of matter, or any new and useful improvement
 thereof.” 35 U.S.C. § 101. The Supreme Court has held
 that “this provision contains an important implicit excep-
 tion: [l]aws of nature, natural phenomena, and abstract
 ideas are not patentable.” Alice Corp. v. CLS Bank Int’l,
 573 U.S. 208, 216 (2014) (quoting Ass’n for Molecular Pa-
 thology v. Myriad Genetics, Inc., 569 U.S. 576, 589 (2013)).
 This exception reflects the “‘concern that patent law not in-
 hibit further discovery by improperly tying up the future
 use of’ these building blocks of human ingenuity.” Id.
 (quoting Mayo Collaborative Servs. v. Prometheus Labs.,
 Inc., 566 U.S. 66, 85 (2012)). To assess patent eligibility,
 we apply the two-step framework set forth in Mayo and fur-
 ther detailed in Alice. At step one, we “determine whether
 the claims at issue are directed to a patent-ineligible con-
 cept” such as an abstract idea. Alice, 573 U.S. at 218. At
 step two, “we consider the elements of each claim both in-
 dividually and as an ordered combination to determine
 whether the additional elements transform the nature of
 the claim into a patent-eligible application.” Id. at 217
 (cleaned up).
    Patent eligibility is a question of law that may involve
 underlying questions of fact. Simio, LLC v. FlexSim Soft-
 ware Prods., Inc., 983 F.3d 1353, 1358–59 (Fed. Cir. 2020).
 But “not every § 101 determination contains genuine



     3   The district court also declined to convert the mo-
 tion into one for summary judgment. PersonalWeb,
 2020 WL 520618, at *7. PersonalWeb does not challenge
 that aspect of the district court’s decision.
Case: 20-1543     Document: 68     Page: 8    Filed: 08/12/2021




 8              PERSONALWEB TECHNOLOGIES LLC    v. GOOGLE LLC



 disputes over the underlying facts material to the § 101 in-
 quiry.” Berkheimer v. HP Inc., 881 F.3d 1360, 1368
 (Fed. Cir. 2018). Indeed, that inquiry “may be, and fre-
 quently has been, resolved on a Rule 12(b)(6) or (c) motion
 where the undisputed facts, considered under the stand-
 ards required by that Rule, require a holding of ineligibility
 under the substantive standards of law.” SAP Am., Inc. v.
 InvestPic, LLC, 898 F.3d 1161, 1166 (Fed. Cir. 2018) (col-
 lecting cases). We apply the procedural law of the regional
 circuit, here the Ninth Circuit, which reviews Rule 12(c)
 motions de novo. Allergan, Inc. v. Athena Cosms., Inc.,
 640 F.3d 1377, 1380 (Fed. Cir. 2011) (citing Or. Nat. Desert
 Ass’n v. U.S. Forest Serv., 550 F.3d 778, 782 (9th Cir.
 2008)). The governing standard is “functionally identical”
 to that for a motion to dismiss. Dworkin v. Hustler Mag.
 Inc., 867 F.2d 1188, 1192 (9th Cir. 1989). The standard is
 “whether the complaint at issue contains ‘sufficient factual
 matter, accepted as true, to state a claim of relief that is
 plausible on its face.’” Harris v. Cnty. of Orange, 682 F.3d
 1126, 1131 (9th Cir. 2012) (quoting Ashcroft v. Iqbal,
 556 U.S. 662, 678 (2009)). We review the district court’s
 ultimate patent-eligibility conclusion de novo. Simio,
 983 F.3d at 1359.
                               I
      We start at step one. Because “all inventions embody,
 use, reflect, rest upon, or apply laws of nature, natural phe-
 nomena, or abstract ideas,” Alice, 573 U.S. at 217 (cleaned
 up), we must decide “whether that patent-ineligible con-
 cept is what the claim is ‘directed to,’” ChargePoint, Inc. v.
 SemaConnect, Inc., 920 F.3d 759, 765 (Fed. Cir. 2019)
 (quoting Thales Visionix Inc. v. United States, 850 F.3d
 1343, 1349 (Fed. Cir. 2017)). To do so, we evaluate “the
 ‘focus of the claimed advance over the prior art’ to deter-
 mine if the claim’s ‘character as a whole’ is directed to ex-
 cluded subject matter.” Intell. Ventures I LLC v. Erie
 Indem. Co., 850 F.3d 1315, 1325 (Fed. Cir. 2017) (quoting
 Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d
Case: 20-1543     Document: 68      Page: 9    Filed: 08/12/2021




 PERSONALWEB TECHNOLOGIES LLC      v. GOOGLE LLC              9



 1253, 1257 (Fed. Cir. 2016)). Here, the answer is yes. The
 claims are directed to an abstract idea.
      PersonalWeb contends that the claims are directed to
 “a substantially unique, algorithm-derived, content-based
 identifier for all data items in a networked computer,
 which allows a computer within a network containing di-
 verse computing and storage systems to locate and distrib-
 ute data without knowing either the file system of any
 device within the network or the conventional name of any
 data item.” Appellant’s Br. 23. The district court, on the
 other hand, concluded that the patents are directed to a
 three-step process: “(1) using a content-based identifier
 generated from a ‘hash or message digest function,’
 (2) comparing that content-based identifier against some-
 thing else, [that is,] another content-based identifier or a
 request for data; and (3) providing access to, denying access
 to, or deleting data.” PersonalWeb, 2020 WL 520618,
 at *10. We adopt the district court’s view, which closely
 tracks the claim language. See ChargePoint, 920 F.3d
 at 769 (“[T]he § 101 inquiry must focus on the language of
 the Asserted Claims themselves . . . .” (quoting Synopsys,
 Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1149
 (Fed. Cir. 2016)); Alice, 573 U.S. at 219 (“On their face, the
 claims before us are drawn to the concept of intermediated
 settlement . . . .” (emphasis added)). The district court’s de-
 scription, for example, mirrors the progression of ’310 pa-
 tent claim 24 (reproduced above), on which PersonalWeb
 relies, Appellant’s Br. 24.
     Although PersonalWeb criticizes the district court’s
 “summary of the asserted claims into a three-step process,”
 Appellant’s Br. 31 (internal quotation marks omitted), this
 formulation is not meaningfully distinguishable from what
 PersonalWeb said in opposing the § 101 motion:
     The asserted claims all recite (1) dividing the data
     into sequences of bits, (2) calculating content-based
     identifiers using the data in the data items, . . .
Case: 20-1543     Document: 68     Page: 10    Filed: 08/12/2021




 10             PERSONALWEB TECHNOLOGIES LLC    v. GOOGLE LLC



      (3) comparing the identifiers against a plurality of
      other identifiers in the network, and (4) using the
      results to identify, access, authorize access, or
      manage the number of copies of data items within
      the network.
      ...
      Each asserted claim recites using content-based
      values as a name or identifier for a data item: in
      the ’310 patent, to control access to data items; in
      the ’280 patent, to retrieve and deliver copies of
      data items; and in the ’662 patent, to mark copies
      of data items for deletion.
 J.A. 6572, 6581. Because we must “focus here on whether
 the claims of the asserted patents fall within the excluded
 category of abstract ideas,” we agree with the district court.
 Content Extraction & Transmission LLC v. Wells Fargo
 Bank, Nat’l Ass’n, 776 F.3d 1343, 1346 (Fed. Cir. 2014) (em-
 phasis added). We therefore conclude that the claims are
 directed to the use of an algorithm-generated content-
 based identifier to perform the claimed data-management
 functions, which across the three patents include control-
 ling access to data items (the ’310 patent), retrieving and
 delivering copies of data items (the ’280 patent), and mark-
 ing copies of data items for deletion (the ’662 patent).
      These functions are mental processes that “can be per-
 formed in the human mind” or “using a pencil and paper.”
 CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366,
 1371–72 (Fed. Cir. 2011) (cleaned up) (quoting Parker v.
 Flook, 437 U.S. 584, 586 (1978))—a telltale sign of abstrac-
 tion. Appellees’ “library” example is instructive: “Librari-
 ans often locate books based on a ‘call system’ where they
 assign books unique identifiers based on call numbers,
 which change dependent on a book’s volume, etc.” Person-
 alWeb, 2020 WL 520618, at *12. Such content-based iden-
 tifiers may be used to control access to books (e.g.,
 authorize borrowing depending on book content), retrieve
Case: 20-1543     Document: 68      Page: 11     Filed: 08/12/2021




 PERSONALWEB TECHNOLOGIES LLC       v. GOOGLE LLC              11



 books (e.g., locate books on shelves based on their content),
 or purge duplicate books (e.g., discard duplicates identified
 by their content). The claims do this in a computer envi-
 ronment, but that doesn’t transfigure an idea out of the
 realm of abstraction. See BASCOM Glob. Internet Servs.,
 Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1348 (Fed. Cir.
 2016) (“An abstract idea on ‘an Internet computer network’
 . . . is still an abstract idea.”). The claims’ focus, therefore,
 is abstract. And our cases confirm this. As explained be-
 low, each component of the claims’ three-step progression
 reflects a concept we have already described as abstract.
      First is the use of a content-based identifier. We said
 that was abstract in Erie. There, we addressed claims to
 “search [a] database using an index,” in which “every rec-
 ord in the database is associated with one or more descrip-
 tive terms” organized using “category tags” for “grouping of
 similar terms” and “domain tags” for “grouping of similar
 categories.” Erie, 850 F.3d at 1326. We noted the same
 pen-and-paper analogue: “a hardcopy-based classification
 system (such as library-indexing system)” in which “classi-
 fiers organize and cross-reference information and re-
 sources (such as books, magazines, or the like) by certain
 identifiable tags, e.g., title, author, subject.” Id. at 1327.
 We similarly described content-based identifiers as ab-
 stract in Secured Mail Solutions LLC v. Universal Wilde,
 Inc., 873 F.3d 905, 910–11 (Fed. Cir. 2017) (abstract idea
 of using a “unique identifier . . . to communicate infor-
 mation about the mail object, i.e., the sender, recipient, and
 contents of the mail object”), and Intellectual Ventures I
 LLC v. Symantec Corp., 838 F.3d 1307, 1313 (Fed. Cir.
 2016) (abstract idea of “receiving e-mail (and other data
 file) identifiers, characterizing e-mail based on the identi-
 fiers, and communicating the characterization”). The
 claims’ use of content-based identifiers, therefore, is ab-
 stract.
     Generating such identifiers via a known algorithm is
 no less abstract. “[W]e have treated analyzing information
Case: 20-1543     Document: 68      Page: 12    Filed: 08/12/2021




 12             PERSONALWEB TECHNOLOGIES LLC      v. GOOGLE LLC



 by steps people go through in their minds, or by mathemat-
 ical algorithms, without more, as essentially mental pro-
 cesses within the abstract-idea category.” Elec. Power
 Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir.
 2016) (collecting cases)). For instance, the identifiers
 claimed in Symantec were created “using a mathematical
 algorithm.” 838 F.3d at 1313. And in RecogniCorp, LLC v.
 Nintendo Co., we explained that “[a] process that started
 with data, added an algorithm, and ended with a new form
 of data was directed to an abstract idea.” 855 F.3d 1322,
 1327 (Fed. Cir. 2017). That, too, holds true here.
      Second is the step of comparing the content-based iden-
 tifier against other values. That is also abstract. For ex-
 ample, the Symantec claims required “determining . . .
 whether each received content identifier matches a charac-
 teristic of other identifiers.” 838 F.3d at 1313. There, as
 here, this is the “abstract idea of 1) collecting data[] [and]
 2) recognizing certain data within the collected data set.”
 Id. at 1314–15 (quoting Content Extraction, 776 F.3d
 at 1347). That’s a mental process.
      Third is the data-management function, which varies
 across the three patents. Each such function is abstract.
 Controlling access to data items (the ’310 patent) is ab-
 stract, as “[c]ontrolling access to resources is exactly the
 sort of process that ‘can be performed in the human mind,
 or by a human using a pen and paper,’ which we have re-
 peatedly found unpatentable.” Ericsson Inc. v. TCL
 Commc’n Tech. Holdings Ltd., 955 F.3d 1317, 1327
 (Fed. Cir. 2020) (quoting CyberSource, 654 F.3d at 1372));
 id. (noting that “[t]he idea . . . is pervasive in human activ-
 ity,” for example, “in libraries (loaning materials only to
 card-holding members)”). So is retrieving data items (the
 ’280 patent). E.g., Erie, 850 F.3d at 1327 (“abstract idea of
 creating an index and using that index to search for and
 retrieve data” (internal quotation marks omitted)); Content
 Extraction, 776 F.3d at 1347 (“abstract idea of . . . collecting
 data”). So too is marking data for deletion (the ’662
Case: 20-1543    Document: 68      Page: 13    Filed: 08/12/2021




 PERSONALWEB TECHNOLOGIES LLC     v. GOOGLE LLC             13



 patent), which is just another way to “classify[] data.” Erie,
 850 F.3d at 1327; e.g., Symantec, 838 F.3d at 1314 (“[I]t was
 [a] long-prevalent practice for people . . . to look at an en-
 velope and discard certain letters . . . based on characteris-
 tics of the mail.”). These are all mental processes and are
 all abstract.
     True, the step-one inquiry “looks to the claim[s’] ‘char-
 acter as a whole’ rather than evaluating each claim limita-
 tion in a vacuum.” Ericsson, 955 F.3d at 1326 (quoting
 Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335
 (Fed. Cir. 2016)). But these claims “are clearly focused on
 the combination of those abstract-idea processes.” Elec.
 Power, 830 F.3d at 1354. Stringing together the claimed
 steps by “[a]dding one abstract idea . . . to another,” Recog-
 niCorp, 855 F.3d at 1327, amounts merely to the abstract
 idea of using a content-based identifier to perform an ab-
 stract data-management function—whether controlling ac-
 cess to data, retrieving data, or marking data for deletion.
 See, e.g., Secured Mail, 873 F.3d at 911 (“[E]ach step of the
 process uses an identifier . . . to communicate information
 about a mail object.”).
      Some of our cases are particularly analogous and in-
 structive. One of the Symantec claims included three steps
 like the claims here (and in the same order): (1) “creating
 file content IDs using a mathematical algorithm,” (2) “de-
 termining . . . whether each received content identifier
 matches a characteristic of other identifiers,” and (3) “out-
 putting . . . an indication of the characteristic of the data
 file based on said step of determining.” 838 F.3d at 1313.
 Likewise, one of the Erie claims required (1) “identifying a
 first XML tag that is associated with the first term,” fol-
 lowed by (2) “determining whether a first metafile corre-
 sponds to the first XML tag,” followed by (3) several data-
 management functions, including “combining the first set
 of XML tags into a key” used to “locate records” and “de-
 liver[] the records.” 850 F.3d at 1327. There’s no relevant
 difference in the claims here. The claims as a whole, then,
Case: 20-1543     Document: 68      Page: 14    Filed: 08/12/2021




 14             PERSONALWEB TECHNOLOGIES LLC     v. GOOGLE LLC



 are directed to a medley of mental processes that, taken
 together, amount only to a multistep mental process.
      PersonalWeb asserts that the claims are not abstract
 because they offer a solution “necessarily rooted in com-
 puter technology in order to overcome a problem specifi-
 cally arising in the realm of computer networks.”
 Appellant’s Br. 24 (quoting DDR Holdings, LLC v. Ho-
 tels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014)). Not
 so. Both the solution (names based on content) and the
 problems (access to, retrieval of, and redundancy control of
 information) have long predated computers. PersonalWeb
 contends that the claims are not abstract because they
 claim “a new way of locating and distributing data in a
 computer network” that promises efficiency benefits, Ap-
 pellant’s Br. 24, but “[t]he fact that an identifier can be
 used to make a process more efficient . . . does not neces-
 sarily render an abstract idea less abstract,” Secured Mail,
 873 F.3d at 910. Here, the asserted efficiency improve-
 ments are not different in kind from those that would ac-
 crue in the library analogue—for example, using content-
 based identifiers to purge duplicate books.
     Ultimately, “the focus of the claims is not on . . . an im-
 provement in computers as tools, but on certain inde-
 pendently abstract ideas that use computers as tools.”
 Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044,
 1055 (Fed. Cir. 2017). In other words, the claims focus on
 “mere automation of manual processes using generic com-
 puters.” Id. That fails step one.
                               II
     Onward to step two. Here we undertake “a search for
 an inventive concept—i.e., an element or combination of el-
 ements that is sufficient to ensure that the patent in prac-
 tice amounts to significantly more than a patent upon the
 ineligible concept itself.” Alice, 573 U.S. at 217–18 (cleaned
 up). According to PersonalWeb, the claims contain an in-
 ventive concept because they “recite an application that
Case: 20-1543     Document: 68      Page: 15    Filed: 08/12/2021




 PERSONALWEB TECHNOLOGIES LLC      v. GOOGLE LLC              15



 makes inventive use of cryptographic hashes—a use that
 was neither conventional nor routine prior to the patents.”
 Appellant’s Br. 12; see also id. at 38–39 (describing “using
 content-dependent cryptographic hashes in place of con-
 ventional names”). But that’s not something “more,” let
 alone anything “significantly more,” than the abstract idea
 itself. Alice, 573 U.S. at 218.
      Indeed, the purported improvements that Personal-
 Web sets forth just restate the abstract ideas discussed
 above. See Appellant’s Br. 43 (“[T]he claims of the ’310 pa-
 tent capture the improvement of using the content-based
 identifier to ‘enforce[] use of valid licenses . . . by refusing
 to provide access to a file without authorization.’” (third al-
 teration in original) (quoting ’310 patent col. 31 ll. 9–12));
 id. (“The claims of the ’280 patent capture the improve-
 ments of ‘provid[ing] transparent access to any data item
 by reference only to its identity’ and ‘verify[ing] that data
 retrieved from another location is the desired or requested
 data, using only the data identifier.’” (alterations in origi-
 nal) (quoting ’280 patent col. 4 ll. 10–45)); id. (“The claims
 of the ’662 patent capture the improvements of ‘stor[ing] at
 most one copy of the data item’ and ‘maintain[ing] a desired
 level of redundancy of data items.’” (alterations in original)
 (quoting ’662 patent col. 4 ll. 4–21)). That is all abstract.
 And even accepting PersonalWeb’s view that these partic-
 ular uses are not well-known, routine, or conventional, “[a]
 claim for a new abstract idea is still an abstract idea.” SAP,
 898 F.3d at 1163 (quoting Synopsys, 839 F.3d at 1151).
     So, “[w]hat else is there in the claims before us?” Mayo,
 566 U.S. at 78. As to the subject-matter question, not
 much. The district court had it right: there is “nothing ‘in-
 ventive’ about any claim details, individually or in combi-
 nation, that are not themselves abstract ideas.”
 PersonalWeb, 2020 WL 520618, at *13. The district court
 was also right that “[u]sing a generic hash function, a
 server system, or a computer does not render these claims
 non-abstract.” Id. “[O]ur precedent is clear that merely
Case: 20-1543     Document: 68     Page: 16    Filed: 08/12/2021




 16             PERSONALWEB TECHNOLOGIES LLC    v. GOOGLE LLC



 adding computer functionality to increase the speed or ef-
 ficiency of the process does not confer patent eligibility on
 an otherwise abstract idea.” Intell. Ventures I LLC v. Cap.
 One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015); e.g.,
 OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363
 (Fed. Cir. 2015) (“[R]elying on a computer to perform rou-
 tine tasks more quickly or more accurately is insufficient
 to render a claim patent eligible.”). PersonalWeb’s claims
 merely “automate or otherwise make more efficient tradi-
 tional . . . methods.” OIP, 788 F.3d at 1363. “[T]heir inno-
 vation is an innovation in ineligible subject matter.” SAP,
 898 F.3d at 1163. That fails step two.
     Last, PersonalWeb argues also that “fact questions cre-
 ated by the specification’s disclosure” made judgment on
 the pleadings “improper.” Appellant’s Br. 51 (quoting
 Berkheimer, 881 F.3d at 1370). While we agree that “the
 most relevant and dispositive evidence before the district
 court was the set of patents themselves,” Appellant’s
 Br. 50, we disagree that this could have precluded judg-
 ment on the pleadings here. “What is needed is an in-
 ventive concept in the non-abstract application realm.”
 SAP, 898 F.3d at 1168. None of PersonalWeb’s “improve-
 ments in the specification” fit that bill. Appellant’s Br. 51.
 Instead, they “lie[] entirely in the realm of abstract ideas,
 with no plausibly alleged innovation in the non-abstract
 application realm.” SAP, 898 F.3d at 1163. Judgment on
 the pleadings, therefore, was appropriate.
                         CONCLUSION
     We have considered PersonalWeb’s remaining argu-
 ments and find them unpersuasive. The claims are ineligi-
 ble for patenting. We therefore affirm the judgment of
 invalidity.
                         AFFIRMED